Motion Motion for leave to appeal from an order of the Appellate Term entered on January 27, 1992, and for consolidation of that appeal with movants’ appeal, as plaintiffs-appellants, from an order of the Supreme Court, New York County, entered on April 26, 1991, granted; and, upon appeal, the aforesaid order of the Appellate Term entered on January 27, 1992 is reversed, on the law, without costs, based upon this Court’s decision and order (Bernstein v 1995 Assocs., 185 AD2d 160 [decided herewith]) and said holdover proceeding, together with the action for specific performance encompassed by the aforesaid decision and order, is, sua sponte, remanded to the Supreme Court, New York County, the issues in both matters being common to each other. Concur—Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.